--------------------------------------------------------------------------------

Exhibit 10.3



THIRD FORBEARANCE


TO


THIRD AMENDED AND RESTATED CREDIT AGREEMENT


AMONG


LEGACY RESERVES LP,
as Borrower,


THE GUARANTORS,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


and


THE LENDERS SIGNATORY HERETO


DATED AS OF JUNE 12, 2019



--------------------------------------------------------------------------------

THIRD FORBEARANCE TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


This THIRD FORBEARANCE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Third Forbearance Agreement”) dated as of June 12, 2019, among LEGACY RESERVES
LP, a limited partnership duly formed under the laws of the State of Delaware
(the “Borrower”); each of the undersigned guarantors (the “Guarantors,” and
together with the Borrower, the “Obligors”); WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together
with its successors, the “Administrative Agent”) and as Issuing Lender; and the
Lenders signatory hereto (collectively, the “Lenders”).


Recitals


A.          The Borrower, the Administrative Agent and the Lenders are parties
to that certain Third Amended and Restated Credit Agreement dated as of April 1,
2014 (as amended by the First Amendment to Third Amended and Restated Credit
Agreement dated as of April 17, 2014, that certain Second Amendment to Third
Amended and Restated Credit Agreement dated as of May 22, 2014, that certain
Third Amendment to Third Amended and Restated Credit Agreement dated as of
December 29, 2014, that certain Fourth Amendment to Third Amended and Restated
Credit Agreement dated as of February 23, 2015, that certain Fifth Amendment to
Third Amended and Restated Credit Agreement dated as of August 5, 2015, that
certain Sixth Amendment to Third Amended and Restated Credit Agreement dated as
of November 13, 2015, that certain Seventh Amendment to Third Amended and
Restated Credit Agreement dated as of February 19, 2016, that certain Eighth
Amendment to Third Amended and Restated Credit Agreement dated as of October 25,
2016, that certain Ninth Amendment to Third Amended and Restated Credit
Agreement dated as of March 23, 2018, that certain Tenth Amendment to Third
Amended and Restated Credit Agreement dated as of September 14, 2018, that
certain Eleventh Amendment to Third Amended and Restated Credit Agreement dated
as of September 20, 2018 and that certain Twelfth Amendment to Third Amended and
Restated Credit Agreement dated as of March 21, 2019 (as so amended prior to the
date hereof, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.


B.           The Guarantors are parties to that certain Third Amended and
Restated Guaranty Agreement dated as of April 1, 2014 made by each of the
Guarantors (as defined therein) in favor of the Administrative Agent (the
“Guaranty”).


C.           The Borrower has notified the Administrative Agent that an Event of
Default has occurred under Section 10.01(a) of the Credit Agreement as a result
of the Borrower’s failure to repay the Loans and all other amounts due under the
Loan Documents on the Maturity Date and that certain other Defaults and Events
of Default may occur as a result thereof, and that a Default and/or an Event of
Default has occurred under Section 10.01(g) of the Credit Agreement as a result
of the Borrower’s failure to pay interest on certain Material Indebtedness due
on June 1, 2019 (the “Forbearance Defaults”).


D.          Notwithstanding the occurrence of the Forbearance Defaults, the
Borrower has requested that the Lenders forbear, and the Majority Lenders party
hereto are willing to forbear from taking any other remedial actions under the
Credit Agreement and the Loan Documents, but only on the terms and subject to
the conditions provided herein.


1

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


Section  1.            Defined Terms.


1.1         As used in this Third Forbearance Agreement, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein.  Each term defined in the Credit Agreement and
used herein without definition shall have the meaning assigned to such term in
the Credit Agreement unless expressly provided to the contrary.  Article,
Section, Schedule, and Exhibit references are to Articles and Sections of and
Schedules and Exhibits to the Credit Agreement, unless otherwise specified.  The
words “hereof”, “herein”, and “hereunder” and words of similar import when used
in this Third Forbearance Agreement shall refer to this Third Forbearance
Agreement as a whole and not to any particular provision of this Third
Forbearance Agreement.  The term “including” means “including, without
limitation”.  Paragraph headings have been inserted in this Third Forbearance
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Third Forbearance Agreement and
shall not be used in the interpretation of any provision of this Third
Forbearance Agreement.


1.2          The following terms shall have the following meanings:


“Forbearance Period” means the period beginning on the Third Forbearance
Agreement Effective Date and ending on the earlier to occur of (i) 11:59 p.m.
(New York time) on June 18, 2019, and (ii) the Termination Date.


“Forbearance Termination Event” means any of the following: (i) the occurrence
of a Default or Event of Default (in each case other than the Forbearance
Defaults) under any Loan Document or (ii) any breach of the Borrower or any
Guarantor of any representation, warranty, term, covenant, or agreement set
forth in this Third Forbearance Agreement.


“Termination Date” has the meaning assigned to such term in Section 3.2 hereof.


Section 2.            Conditions Precedent.  This Third Forbearance Agreement
shall not become effective until the date on which the Administrative Agent
shall have received (such date, the “Third Forbearance Agreement Effective
Date”): (i) from the Majority Lenders, the Borrower and the Guarantors,
counterparts of this Third Forbearance Agreement signed on behalf of each such
Person and (ii) a certificate of a Responsible Officer of the Borrower
certifying that attached thereto is a true, correct and complete copy of a
forbearance to the Second Lien Credit Agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and the
effectiveness of such forbearance agreement shall have occurred (or shall occur
substantially concurrently with the Third Forbearance Agreement Effective Date).



2

--------------------------------------------------------------------------------

The Administrative Agent is hereby authorized and directed to declare this Third
Forbearance Agreement to be effective and to declare the occurrence of the Third
Forbearance Agreement Effective Date when it has received documents confirming
or certifying, to the satisfaction of the Administrative Agent, compliance with
the conditions set forth in this Section 2 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement.  Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.


Section  3.            Third Forbearance Agreement; Miscellaneous.


3.1         Third Forbearance Agreement. Subject to the terms and conditions
hereof, the Administrative Agent and the Majority Lenders party hereto agree to
forbear, during the Forbearance Period, from the exercise of all rights or
remedies under the Credit Agreement and the other Loan Documents and applicable
law (including, but not limited to, initiating any proceedings to collect the
Indebtedness, initiating or repossessing or commencing a foreclosure of any
Collateral), solely as a result of the occurrence of the Forbearance Defaults. 
The Borrower acknowledges and agrees that, at the end of the Forbearance Period,
the provisions of this Section 3 shall become of no force and effect and the
Administrative Agent will be free, in accordance with the applicable Loan
Documents and applicable law, to exercise any rights and remedies available to
them at that time on account of any Forbearance Defaults that have occurred
(and, for the avoidance of doubt, and without prejudice to the reservation of
rights in this Third Forbearance Agreement, any other Defaults or Events of
Default under the Loan Documents, that have occurred), as if this Third
Forbearance Agreement had not been entered into.


3.2          Termination of Third Forbearance.  Upon the occurrence of any
Forbearance Termination Event, this Third Forbearance Agreement and the
forbearance provided for herein shall immediately and automatically terminate
(such date of termination, the “Termination Date”), as if this Third Forbearance
Agreement had not been entered into.


Section  4.             Miscellaneous.


4.1          Acknowledgement of Indebtedness.  The Borrower and each other
Obligor acknowledges that on the date hereof all outstanding Indebtedness is
payable in accordance with their terms of the Loan Documents and the Borrower
and each Obligor waives any defense, offset, counterclaim or recoupment with
respect thereto.  The Administrative Agent, on behalf of the Lenders, hereby
expressly reserves all rights, remedies, and claims under the Loan Documents. 
Except as expressly provided herein with respect to the Forbearance Defaults,
nothing in this Third Forbearance Agreement shall constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, (ii) any of the agreements, terms or conditions contained in any of
the Loan Documents, (iii) any rights or remedies of any Secured Party with
respect to the Loan Documents, or (iv) the rights of any Secured Party (as
defined in the Security Agreement) to collect the full amounts owing to them
under the Loan Documents.


4.2         Strict Performance.  Each Obligor hereby agrees and acknowledges
that the Secured Parties (as defined in the Security Agreement) require and will
require strict performance by the Obligors of all of their respective
obligations, agreements and covenants contained in the Credit Agreement and the
other Loan Documents (including any action or circumstance which is prohibited
or limited during the existence of a Default or Event of Default), and no
inaction or action by any such Secured Party regarding any Default or Event of
Default is intended to be or shall be a waiver thereof.  Each Obligor hereby
also agrees and acknowledges that no course of dealing and no delay in
exercising any right, power, or remedy conferred to any such Secured Party in
the Credit Agreement or in any other Loan Documents or now or hereafter existing
at law, in equity, by statute, or otherwise shall operate as a waiver of or
otherwise prejudice any such right, power, or remedy.


3

--------------------------------------------------------------------------------

4.3         No Course of Dealings. Furthermore, each party hereto hereby agrees
that, in no event and under no circumstance shall any past or future discussions
with the Administrative Agent or any other Secured Party (as defined in the
Security Agreement), serve to (i) cause a modification of the Loan Documents,
(ii) establish a custom or course of dealing with respect to any of the Loan
Documents, (iii) operate as a waiver of any existing or future Default or Event
of Default under the Loan Documents, (iv) entitle any Obligor to any other or
further notice or demand whatsoever beyond those required by the Loan Documents,
as forborne hereby or (v) in any way modify, change, impair, affect, diminish or
release any Obligor’s obligations or liability under the Loan Documents, as
forborne hereby, or any other liability any Obligor may have to any such Secured
Party.


4.4          Confirmation.  The provisions of the Credit Agreement, as forborne
by this Third Forbearance Agreement, shall remain in full force and effect
following the Third Forbearance Agreement Effective Date.


4.5         Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby (a) acknowledges the terms of this Third Forbearance Agreement;
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect as
expressly amended hereby; and (c) represents and warrants to the Lenders that as
of the date hereof, after giving effect to the terms of this Third Forbearance
Agreement:  (i) all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default or Event of Default
(other than the Forbearance Defaults) has occurred and is continuing, (iii) no
event or events have occurred which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect and (iv) it has not
designated any Subsidiary as an E&P Subsidiary.  Without limiting the foregoing,
each Guarantor hereby ratifies, confirms, acknowledges and agrees that its
obligations under the Guaranty Agreement are in full force and effect and that
such Guarantor continues to unconditionally and irrevocably guarantee the full
and punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Guarantor Obligations (as defined in the
Guaranty Agreement) and its execution and delivery of this Third Forbearance
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty Agreement, in connection with the execution
and delivery of amendments, consents or waivers to the Credit Agreement or any
of the other Loan Documents.  Each of the Grantors have granted to the
Administrative Agent, a valid, binding, perfected, enforceable, first priority
(subject to Excepted Liens) Liens in the Collateral and all Deed of Trust
Property and all other assets described in the Security Instruments and such
Liens are not subject to avoidance, subordination, recharacterization, recovery,
attack, offset, counterclaim, or defense of any kind.


4

--------------------------------------------------------------------------------

4.6          Counterparts.  This Third Forbearance Agreement may be executed by
one or more of the parties hereto in any number of separate counterparts, and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.  Delivery of this Third Forbearance Agreement by telecopy,
facsimile, email or other electronic means shall be effective as delivery of a
manually executed counterpart hereof.


4.7          No Oral Agreement.  This Third Forbearance Agreement, the Credit
Agreement and the other Loan Documents executed in connection herewith and
therewith represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or unwritten oral agreements
of the parties.  There are no subsequent oral agreements between the parties.


4.8          GOVERNING LAW.  THIS THIRD FORBEARANCE AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.


4.9          Payment of Expenses.  In accordance with Section 12.03 of the
Credit Agreement and without limiting the rights of any Lender under Section
12.03 of the Credit Agreement, the Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and
reasonable expenses incurred, including, without limitation, the reasonable fees
and disbursements of counsel and financial advisor to the Administrative Agent,
promptly upon receipt.


4.10       Severability.  Any provision of this Third Forbearance Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


4.11        Successors and Assigns.  This Third Forbearance Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


4.12       Loan Document.  This Third Forbearance Agreement is a “Loan Document”
as defined and described in the Credit Agreement, and all of the terms and
provisions of the Credit Agreement relating to Loan Documents shall apply
hereto.  Without limiting the foregoing, any breach of representations,
warranties, and covenants under Third Forbearance Agreement shall be a Default
or Event of Default, as applicable, under the Credit Agreement.


5

--------------------------------------------------------------------------------

4.13      RELEASE.  FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE BORROWER AND EACH OTHER
OBLIGOR HEREBY, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND WITHOUT
RESERVE, RELEASES AND FOREVER DISCHARGES EACH LENDER, EACH AGENT, THE ARRANGER,
THE ISSUING BANK, AND EACH OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS,
DIRECTORS, EMPLOYEES, REPRESENTATIVES, TRUSTEES, ATTORNEYS, AGENTS, ADVISORS
(INCLUDING ATTORNEYS, ACCOUNTANTS AND EXPERTS) AND AFFILIATES (COLLECTIVELY THE
“RELEASED PARTIES” AND INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL
ACTIONS, CLAIMS, DEMANDS, CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS,
LIABILITIES, COSTS, DAMAGES, EXPENSES OR OTHER OBLIGATIONS OF ANY KIND AND
NATURE WHATSOEVER, KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN
EQUITY, WHETHER NOW EXISTING OR HEREAFTER ASSERTED (INCLUDING, WITHOUT
LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH
RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY), FOR OR BECAUSE OF ANY MATTERS
OR THINGS OCCURRING, EXISTING OR ACTIONS DONE, OMITTED TO BE DONE, OR SUFFERED
TO BE DONE BY ANY OF THE RELEASED PARTIES, IN EACH CASE, ON OR PRIOR TO THE DATE
HEREOF AND ARE IN ANY WAY DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY
CONNECTED TO ANY OF THIS THIRD FORBEARANCE AGREEMENT, THE CREDIT AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(COLLECTIVELY, THE “RELEASED MATTERS”).  THE BORROWER AND EACH OTHER OBLIGOR, BY
EXECUTION HEREOF, HEREBY ACKNOWLEDGES AND AGREES THAT THE AGREEMENTS IN THIS
SECTION 4.13 ARE INTENDED TO COVER AND BE IN FULL SATISFACTION FOR ALL OR ANY
ALLEGED INJURIES OR DAMAGES ARISING IN CONNECTION WITH THE RELEASED MATTERS. 
THE BORROWER AND EACH OTHER OBLIGOR HEREBY FURTHER AGREES THAT IT WILL NOT SUE
ANY RELEASED PARTY ON THE BASIS OF ANY RELEASED MATTER RELEASED, REMISED AND
DISCHARGED BY THE BORROWER AND THE OBLIGORS PURSUANT TO THIS SECTION 4.13.  IN
AGREEING TO THIS SECTION 4.13, THE BORROWER AND EACH GUARANTOR CONSULTED WITH,
AND HAS BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY DISCLAIM ANY RELIANCE
ON ANY REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE RELEASED PARTIES AND
HEREBY AGREES AND ACKNOWLEDGES THAT THE VALIDITY AND EFFECTIVENESS OF THE
RELEASES SET FORTH HEREIN DO NOT DEPEND IN ANY WAY ON ANY SUCH REPRESENTATIONS,
ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR VALIDITY HEREOF.  THE
PROVISIONS OF THIS SECTION 4.13 SHALL SURVIVE THE TERMINATION OF THIS THIRD
FORBEARANCE AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
PAYMENT IN FULL OF THE INDEBTEDNESS.


[SIGNATURES BEGIN NEXT PAGE]


6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Forbearance
Agreement to be duly executed as of the date first written above.


BORROWER:
LEGACY RESERVES LP
     
By:

Legacy Reserves GP, LLC,
its general partner
       
By:

Legacy Reserves Inc.,
its sole member
       
By:
/s/ James Daniel Westcott  

James Daniel Westcott
 

Chief Executive Officer
 
 
GUARANTORS:
LEGACY RESERVES OPERATING LP
 
   
By:
Legacy Reserves Operating GP
 

LLC, its general partner
 
By:
Legacy Reserves LP, its sole member  
By:
Legacy Reserves GP, LLC, its general partner  
By:
Legacy Reserves Inc., its sole member        
By:
/s/ James Daniel Westcott  
James Daniel Westcott  
Chief Executive Officer        
LEGACY RESERVES OPERATING GP LLC
       
By:
Legacy Reserves LP, its sole member  
By:
Legacy Reserves GP, LLC, its general partner  
By:
Legacy Reserves Inc., its sole member        
By:
/s/ James Daniel Westcott  

James Daniel Westcott
 

Chief Executive Officer



Signature Page to
Third Forbearance Agreement to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 
LEGACY RESERVES GP, LLC
       
By:
Legacy Reserves Inc., its sole member        
By:
/s/ James Daniel Westcott  

James Daniel Westcott
 

Chief Executive Officer
       
LEGACY RESERVES SERVICES LLC
       
DEW GATHERING LLC
       
PINNACLE GAS TREATING LLC
       
LEGACY RESERVES ENERGY SERVICES LLC
       
LEGACY RESERVES INC.
       
LEGACY RESERVES MARKETING LLC
     
By:
/s/ James Daniel Westcott  

James Daniel Westcott
 

Chief Executive Officer



Signature Page to
Third Forbearance Agreement to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Lender,
Issuing Lender
     
By:
/s/ Brett Steele

 
Name:

Brett Steele
 
Title:

Director



Signature Page to
Third Forbearance Agreement to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDERS:
BANK OF AMERICA, N.A.
       
By:
/s/ Jacob Carson

 
Name:

Jacob Carson  
Title:

Vice President



Signature Page to
Third Forbearance Agreement to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 
BBVA USA fka Compass Bank
       
By:
/s/ Rachel Festervand

 
Name:

Rachel Festervand  
Title:

Sr. Vice President



Signature Page to
Third Forbearance Agreement to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 
ROYAL BANK OF CANADA
     
By:
/s/ Leslie P. Vowell

 
Name:

Leslie P. Vowell  
Title:

Attorney-in-Fact



Signature Page to
Third Forbearance Agreement to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.
     
By:
/s/ Stephanie Balette

 
Name:

Stephanie Balette  
Title:

Authorized Officer



Signature Page to
Third Forbearance Agreement to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
     
By:
/s/ Pierre Bennaim

 
Name:

Pierre Bennaim  
Title:

Managing Director      

 
By:
/s/ Kathleen Sweeney

 
Name:

Kathleen Sweeney  
Title:

Managing Director



Signature Page to
Third Forbearance Agreement to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 
BARCLAYS BANK, PLC
       
By:
/s/ Sydney G. Dennis

 
Name:

Sydney G. Dennis  
Title:

Director



Signature Page to
Third Forbearance Agreement to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 
BMO HARRIS FINANCING, INC.
     
By:
/s/ Melissa Guzman

 
Name:

Melissa Guzman  
Title:

Director




Signature Page to
Third Forbearance Agreement to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 
CITIBANK, N.A.
       
By:
/s/ Cliff Vaz

 
Name:

Cliff Vaz  
Title:

Vice President





Signature Page to
Third Forbearance Agreement to Third Amended and Restated Credit Agreement





--------------------------------------------------------------------------------